Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is made and entered into on
March 11, 2009, but to be effective as of March 1, 2009 (the “Effective Date”),
by and between Global Traffic Network, Inc., a Nevada corporation with a
business office located at 880 Third Avenue, 6th Floor, New York, NY 10022 (the
“Company”), and Gary L. Worobow (the “Employee”).
BACKGROUND
     A. The Company desires to employ Employee as the Company’s Executive Vice
President, Business and Legal Affairs in accordance with the terms and
conditions of this Agreement, and wishes to obtain reasonable protection against
unfair competition from Employee following termination of employment and to
protect itself against unfair competition and the use of its confidential
business and technical information.
     B. Employee wishes to provide services to the Company in exchange for
compensation and is willing to grant the Company the benefits of the various
covenants contained herein.
AGREEMENT
     Now, Therefore, in consideration of the foregoing facts, the mutual
covenants set forth herein and for other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
     1. Employment. The Company hereby employs Employee as the Company’s
Executive Vice President, Business and Legal Affairs, and Employee hereby
accepts such employment and agrees to serve the Company to the best of his
ability, promoting the Company’s interests and business and devoting
substantially all of his business time, energy and skill to such employment.
     2. Duties and Powers. During the Term (as defined below), and excluding any
periods of vacation, sick, disability or other leave to which Employee may be
entitled, Employee agrees to devote substantially all of Employee’s business
attention and time to the business and affairs of the Company and, to the extent
necessary to discharge the responsibilities assigned to Employee pursuant hereto
and under the Company’s bylaws as amended from time to time, to use Employee’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. Also during the Term, Employee shall not engage in any other
business activity, whether or not such business activity is pursued for gain,
profit or other pecuniary advantage, that will interfere with the performance of
Employee’s employment duties or that will adversely affect, or reflect
negatively upon, the Company. Employee shall perform such duties under the
direction of, and shall report to, the Company’s Chief Executive Officer,
President and Board of Directors (the “Board”) or a committee thereof. Employee
shall comply with the Company’s policies and procedures; provided, however, that
to the extent such policies and procedures are inconsistent with this Agreement,
the provisions of this Agreement shall control.
     3. Term. This Agreement, and Employee’s employment, appointment and
position hereunder shall be effective as of the Effective Date. Subject to
Section 16, this Agreement shall continue through June 30, 2012, or until
earlier terminated as provided pursuant to Section 8 (such term is referred to
herein as the “Term”). Unless otherwise terminated pursuant hereto, if Employee
continues to be employed by the Company after the Term, then this Agreement
shall be deemed to continue on a month-to-month basis until such time as
Employee’s employment is terminated pursuant to Section 8.

 



--------------------------------------------------------------------------------



 



     4. Salary.. The Company shall pay Employee an initial annualized salary of
$250,000.00 per year through January 30, 2010. Employee’s annualized salary
shall be subject to five percent (5%) annual increases commencing February 1,
2010. Payment of Employee’s salary shall be made in accordance with the
Company’s normal payroll business practices.
     5. Bonus. The Company shall pay Employee a one time bonus on the Effective
Date equal to $20,833.33. During the Term, Employee shall be eligible to receive
an annual performance-based bonus (the “Bonus”) of up to 331/3 % of his salary
for each of the Company’s fiscal years, commencing with the 2010 fiscal year.
The amount of the Bonus, if any, will be determined and paid based upon
satisfaction of certain operating profit goals to be determined by the Board or
the Compensation Committee thereof for the applicable fiscal year and will be
contingent upon Employee remaining an active employee of the Company through the
end of the applicable fiscal year. The Bonus, if any, for any fiscal year will
be paid not later than the 15th day of the third month after the end of the
calendar year in which the Bonus has been earned.
     6. Other Benefits. Employee shall be entitled to participate in or receive
benefits under any employee-benefit plan made available by the Company in the
future to its employees based in the United States (including without limitation
medical, dental and life insurance benefits), subject to and on a basis
consistent with the terms, conditions and overall administration of such plans.
Nonetheless, in its sole discretion the Company may amend or terminate any such
employee-benefit plan providing benefits generally to its employees. Employee
shall be entitled to an aggregate of four weeks of paid vacation in each
calendar year. Notwithstanding the foregoing, unless and until the Company
elects to provide its United States based employees (including Employee) with
medical insurance, the Company shall pay Employee $1,000 per month in lieu
providing Employee with such benefit.
     7. Reimbursement of Business Expenses. Upon presentation of appropriate
receipts and/or vouchers, the Company shall reimburse Employee for bar dues, bar
association membership dues, costs associated compliance with continuing legal
education (CLE) requirements and other reasonable and necessary expenses he
incurs in connection with the performance of his duties, in accordance with any
and all Company’s policies and procedures governing such expenses.
     8. Termination. Notwithstanding the term set forth in Section 3 hereof,
this Agreement may be earlier terminated as set forth below:
     (a) by the Company without Cause (as defined below) upon 30 days written
notice to Employee;
     (b) by the Company, immediately upon written notice to Employee for the
following events, each of which would constitute “Cause”: (i) Employee is
convicted of a felony; (ii) Employee has materially breached this Agreement
which failure has not been cured by Employee after fifteen (15) days written
notice thereof to Employee by the Company; or (iii) Employee’s habitual
intoxication, drug use or chemical substance abuse by any intoxicating or
chemical substance;
     (c) by Employee in the event (i) of a material breach of this Agreement by
the Company, or (ii) that Employee is required to report directly to anyone
other than the Company’s Chief Executive Officer, President or the Board of
Directors (or a committee thereof); provided, however, that in either case:
(x) Employee has provided written notice to the Board of the

2



--------------------------------------------------------------------------------



 



existence of such breach within a period not to exceed ninety (90) days
following its initial occurrence; (y) the Company has failed to cure such breach
within a period of (30) days following the Board’s receipt of such notice from
Employee; and (z) Employee terminates his employment with the Company within a
period of time not to exceed thirty (30) days following the expiration of the
Company’s cure period under subsection (y) above.
     (d) by Employee voluntarily upon at least 30 days written notice to the
Company, specifying an effective date for such termination; and
     (e) upon the death or disability of Employee. For the purposes of this
Agreement, Employee’s “disability” shall occur if Employee shall become
incapacitated by accident or illness and, in the sole reasonable determination
of the Board, shall be unable to perform the duties of the positions he then
occupies with reasonable accommodation for a period of time of not less than 90
consecutive days, and the Company provides 30 days written notice to the
Employee at any time after such period of disability.
     In the event of any termination occurring by virtue of paragraphs
(a) through (e) above, Employee shall be entitled to compensation and benefits,
if any, accrued through the effective date of termination. Furthermore, if
Employee’s employment is terminated pursuant to paragraphs (a) or (c) above, he
shall continue to receive the salary payments specified in Section 4 at his then
current annualized salary and a $1,000 per month medical insurance reimbursement
through June 30, 2012 (the “Severance Payments”).
     If the Company determines that it will not renew this Agreement or wishes
to terminate this Agreement after June 30, 2012, the Company shall either
provide Employee with notice of its intention four months prior to the
termination date of this Agreement or shall continue to pay Employee’s then
current annualized salary and monthly medical insurance reimbursement for four
months following the termination of the Agreement.
     Except as provided in the following paragraph, the Company shall make all
Severance Payments due pursuant to this Section 8, and all payments made
pursuant to the preceding paragraph, at the times and in the manner that
Employee’s salary would have been paid but for the termination of Employee’s
employment and shall otherwise comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended, and the Treasury Regulations
promulgated thereunder (“Section 409A”).
     If, as of the date Employee’s employment is terminated: (a) the Company’s
common stock is publicly traded (as determined under Section 409A), (b) Employee
is a “specified employee” (as determined under Section 409A), and (c) any
portion of the Severance Payments due pursuant to this Section 8, or any amounts
payable under the second preceding paragraph of this Section 8, would exceed the
sum of the applicable limited separation pay exclusions as determined pursuant
to Section 409A, then payment of the excess amount shall be delayed until the
first regular payroll date of the Company following the six month anniversary of
the date of Employee’s employment termination (or, if earlier, the date of his
or her death), and shall include a lump sum equal to the aggregate amounts that
Employee would have received had payment of this excess amount commenced
following the date of Employee’s employment termination as provided in this
Section 8. If Employee continues to perform any services for the Company (as an
employee or otherwise) after the date of Employee’s employment termination, such
six month period shall be measured from the date of Employee’s “separation from
service” as defined pursuant to Section 409A.

3



--------------------------------------------------------------------------------



 



     9. Confidential Information.
     (a) Employee will hold all Confidential Information (as defined below) in
the strictest confidence and never use, disclose or publish any Confidential
Information without the prior express written permission of the Company and its
Board. Employee agrees to maintain control over any Confidential Information
obtained, and restrict access thereto to the Company’s employees, agents or
other associated parties who have a need to use such Confidential Information
for its intended purpose. Employee agrees to advise and inform any party to whom
he has provided access to the Confidential Information of its confidential
nature, and further agrees to ensure that such parties be bound by the terms and
obligations of this Agreement that relate to confidentiality.
     (b) Upon the Company’s request, all records and any compositions, articles,
devices and other items which disclose or embody Confidential Information,
including all copies or specimens thereof in Employee’s possession, whether
prepared or made by Employee or others, will be delivered to the Company.
     (c) All documents and tangible items provided to Employee by the Company or
created by Employee for use in connection with his employment by the Company are
the sole and exclusive property of the Company and shall be promptly returned to
the Company upon termination of employment with the Company, together with all
copies, recordings, notes or reproductions of any kind made from or about the
documents and tangible items or the information they contain.
     (d) For purposes of this Agreement and subject to the following paragraph,
the term “Confidential Information” shall mean all information developed by
Employee as a result of his work with, for, on behalf of or in conjunction with
the Company and any information relating to the Company’s processes and
products, including information relating to research, development,
manufacturing, know-how, formulae, product ideas, inventions, trade secrets,
patents, patent applications, systems, products, programs and techniques and any
secret, proprietary or confidential information, knowledge or data of the
Company. All information disclosed to Employee or to which Employee obtains
access, whether originated by Employee or by others, which is treated by the
Company as “Confidential Information,” or which Employee has a reasonable basis
to believe is “Confidential Information,” will be presumed to be “Confidential
Information.”
     Notwithstanding the foregoing definition, the term “Confidential
Information” will not apply to information which (i) Employee can establish by
documentation was known to Employee prior to its receipt by Employee from the
Company, (ii) is lawfully disclosed to Employee by a third party not deriving
such information from the Company, or (iii) is presently in the public domain or
becomes a part of the public domain through no fault of Employee.
     (e) The Company shall in turn keep all personal nonpublic information about
Employee that the Company may now have or hereafter acquire in strict confidence
and shall not disclose any such personal nonpublic information except as
required by law or ordered by a court of competent jurisdiction, or with the
consent, express or implied, of Employee himself.
     10. Restrictive Covenants. Employee agrees that during the period Employee
is employed by the Company (commencing on the Effective Date) and continuing for
a period one year following the termination of this Agreement for any reason or
no reason, Employee will not, without the prior express written consent of the
Company, directly or indirectly, engage in any of the following actions:

4



--------------------------------------------------------------------------------



 



     (a) render services, advice or assistance to any corporation, person,
organization or other entity which engages in the provision of traffic and/or
news information to radio and television stations anywhere outside of the United
States, or engage in any such activities in any capacity whatsoever, including
without limitation as an employee, independent contractor, officer, director,
manager, beneficial owner, partner, member or shareholder of any provider of
traffic and/or news information; provided, however, that Employee may be a
shareholder of a corporation other than the Company, required to file periodic
reports with the Securities and Exchange Commission under Section 13 or 15(d) of
the Securities Exchange Act of 1934 where his total holdings are less than one
percent of the issuing corporation’s issued and outstanding publicly traded
securities; or
     (b) induce, solicit, endeavor to entice or attempt to induce any customer,
supplier, licensee, licensor or other business relation of the Company to cease
doing business with the Company, or in any way interfere with the relationship
between any such customer, vendor, licensee, licensor or other business relation
and the Company; or
     (c) induce, solicit or endeavor to entice or attempt to induce any employee
of the Company to leave the employ of the Company, or to work for, render
services or provide advice to or supply confidential business information or
trade secrets of the Company to any third person or entity, or to in any way
interfere adversely with the relationship between any such employee and the
Company.
     Notwithstanding anything contained in this Section to the contrary,
Employee shall not be deemed to be engaging in a restricted activity as a result
of his association with a business so long as the responsibilities and
activities with respect to his association are not related in any respect to the
conduct by such business in a restricted activity.
     11. Conflicts of Interest. Employee agrees that he will not, directly or
indirectly, transact business with the Company for his own benefit, or as agent,
owner, partner or shareholder of any other entity; provided, however, that any
such transaction may be entered into if approved by a majority of the
disinterested directors serving on the Board after full disclosure.
     12. Further Assurances. Each party shall, without further consideration,
execute such additional documents as may be reasonably required in order to
carry out the purpose and intent of this Agreement.
     13. Arbitration.
     (a) The parties will, to the greatest extent possible, endeavor to resolve
any disputes relating to the Agreement through amicable negotiations. Failing an
amicable settlement, any controversy, claim or dispute arising under or relating
to this Agreement, including the existence, validity, interpretation,
performance, termination or breach of this Agreement, will finally be settled by
binding arbitration before a single arbitrator (the “Arbitration Tribunal”)
which will be jointly appointed by the parties. The Arbitration Tribunal shall
self-administer the arbitration proceedings utilizing the Commercial Rules of
the American Arbitration Association (“AAA”); provided, however, the AAA shall
not be involved in administration of the arbitration. The arbitrator must be a
retired judge of a state or federal court of the United States or a licensed
lawyer with at least five years of corporate or commercial law experience and
have at least an AV rating by Martindale Hubbell. If the parties cannot agree on
an arbitrator, either party may request the AAA to appoint an arbitrator which
appointment will be final.

5



--------------------------------------------------------------------------------



 



     (b) The arbitration will be held in that particular State and municipal
location in which the Company’s headquarters, at the time of any such
arbitration’s institution, is located. Each party will have discovery rights as
provided by the Federal Rules of Civil Procedure within the limits imposed by
the arbitrator; provided, however, that all such discovery will be commenced and
concluded within 60 days of the selection of the arbitrator. It is the intent of
the parties that any arbitration will be concluded as quickly as reasonably
practicable. Once commenced, the hearing on the disputed matters will be held
four days a week until concluded, with each hearing date to begin at 9:00 a.m.
and to conclude at 5:00 p.m. The arbitrator will use all reasonable efforts to
issue the final written report containing award or awards within a period of
five business days after closure of the proceedings. Failure of the arbitrator
to meet the time limits of this Section 13 will not be a basis for challenging
the award. The Arbitration Tribunal will not have the authority to award
punitive damages to either party. Each party will bear its own expenses, but the
parties will share equally the expenses of the Arbitration Tribunal. The
Arbitration Tribunal shall award attorneys’ fees and other related costs payable
by the losing party to the successful party as it deems equitable. This
Agreement will be enforceable, and any arbitration award will be final and
non-appealable, and judgment thereon may be entered in any court of competent
jurisdiction. Notwithstanding the foregoing, claims for injunctive relief, may
be brought in a state or federal court in the state court.
     14. General Provisions. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of New York without regard to its
conflicts-of-law provisions. The venue for any action hereunder shall be in New
York County, New York. If any provision of this Agreement shall be held by any
court of competent jurisdiction to be illegal, invalid or unenforceable, such
provision shall be construed and enforced as if it had been more narrowly drawn
so as not to be illegal, invalid or unenforceable, and such illegality,
invalidity or unenforceability shall have no effect upon and shall not impair
the enforceability of any other provision of this Agreement. This Agreement
contains the entire understanding of the parties with regard to all matters
contained herein. There are no other agreements, conditions or representations,
oral or written, expressed or implied, with regard to the matters contained in
this Agreement other than those referenced in this paragraph. This Agreement
supersedes all prior agreements relating to the matters contained herein. This
Agreement is and shall be binding upon the heirs, personal representatives,
legal representatives, successors and assigns of the parties hereto; provided,
however, that Employee may not assign this Agreement because the services to be
rendered hereunder are unique and personal in nature. This Agreement may be
amended only in writing, signed by both parties. Any waiver by either party of
compliance with any provision of this Agreement by the other party shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by such party of a provision of this Agreement. Any
notice to be given under this Agreement by either Employee or the Company shall
be in writing and shall be effective upon personal delivery or delivery by mail,
registered or certified, postage prepaid with return receipt requested. Mailed
notices shall be addressed to the party at the address set forth at the
beginning of this Agreement or in the Company’s payroll records, but each party
may change its or his address by written notice in accordance with this
paragraph. Notice delivered personally shall be deemed given as of actual
receipt and mailed notices shall be deemed given as of three business days after
mailing. The parties hereby mutually represent and warrant that they are
authorized to execute and deliver this Agreement, that this Agreement will be
valid and enforceable against each party upon their execution and delivery of
the same, and that there are no restrictive agreements binding them which may
affect their ability to perform their respective obligations hereunder. If any
party is made or shall become a party to any litigation (including arbitration)
commenced by or against the other party involving the enforcement of any of the
rights or remedies of such party, or arising on account of a default of the
other party in its performance of any of

6



--------------------------------------------------------------------------------



 



the other party’s obligations hereunder, then the parties shall bear their own
expenses and attorneys’ fees. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same agreement. Signatures delivered by facsimile and
other means of electronic communication shall be valid and binding to the same
extent as original signatures.
     15. Compliance with Section 409A. To the extent any provision of this
Agreement may be deemed to provide a benefit to Employee that is treated as
non-qualified deferred compensation pursuant to Section 409A, such provision
shall be interpreted in a manner that qualifies for any applicable exemption
from compliance with Section 409 or, if such interpretation would cause any
reduction of benefit(s), such provision shall be interpreted (if reasonably
possible) in a manner that complies with Section 409A and does not cause any
such reduction. However, the Company makes no guarantees to Employee regarding
the tax treatment of benefits, payments or other amounts due to Employee under
this Agreement, and, notwithstanding any agreement or understanding to the
contrary, if any benefits, payments or other amounts due to Employee (or his or
her beneficiaries or permits assigns, as applicable) results in, or causes in
any manner, the application of an accelerated or additional tax, fine or penalty
under Code Section 409A or otherwise to be imposed, then Employee (or his or her
beneficiaries or permitted assigns, as applicable) shall be solely liable for
the payment of, and the Company shall have no obligation or liability to pay or
reimburse (either directly or otherwise) Employee (or his or her beneficiaries
or permitted assigns, as applicable) for, any such additional taxes, fines or
penalties.
     16. Survival. The rights and obligations set forth in Section 8 of this
Agreement, and the provisions of Sections 9, 10, 12, 13, 14 and 15 of this
Agreement, shall survive the termination of Employee’s employment with the
Company.
Signature Page Follows

7



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have executed this Employment Agreement on
March 11, 2009.

            COMPANY:

GLOBAL TRAFFIC NETWORK, INC.
a Nevada corporation
      By:   /s/ William L. Yde III       William L. Yde III, Chief Executive
Officer                EMPLOYEE:
      /s/ Gary L. Worobow     Gary L. Worobow   

Signature Page — Employment Agreement

